Exhibit 10.10 THIRD AMENDMENT TO FINANCING AGREEMENT THIS THIRD AMENDMENT TO FINANCING AGREEMENT (this "Amendment”) is entered into on this 30th day of May 2008, to be effective as of the date hereof (the "Effective Date"), by and between PIZZA INN, INC., a Missouri corporation with a principal place of business at 3551 Plano Parkway, The Colony, Texas 75056 (herein the "Company"), and THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation (the "Lender"). RECITALS A.The Company and the Lender have entered into that certain Financing Agreement, dated as of January 23, 2007 (as amended from time to time, the "Financing Agreement"). B.The Company has requested that Lender amend the Financing Agreement to permit Company to repurchase Company stock in an amount up to $7,000,000. C.Pursuant to the terms and conditions of this Amendment, Company and Lender are willing to amend the Financing Agreement as hereinafter set forth. NOW, THEREFORE, in consideration of the premises herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows: AGREEMENT ARTICLE I Definitions 1.01Capitalized terms used in this Amendment are defined in the Financing Agreement, as amended hereby, unless otherwise stated. ARTICLE II Amendments 2.01Amendment to Definition of Permitted Distributions. 'Effective as of the Effective Date, Section 1.1 of the
